DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 31: The claim recites “a differential pressure sensor across the flow-monitoring device” but there is insufficient antecedent basis for the limitation of a flow-monitoring device in the claim or in parent claim 1 and accordingly the scope of the claim is unclear.
Because there is no recited limitation of a flow-monitoring device in the claim or in parent claim 1, a proper prior art search for the claimed subject matter of the instant claim could not be carried out at this time. The examiner recommends either indicating which 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 32, 34, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 12, and 14-18 of U.S. Patent No. 10,723,082. Although the claims at issue are not identical, they are not patentably distinct from each other as detailed by the following table. The claims of the 10,723,082 patent (hereafter, “the 082 patent”) are displayed in the left column and the claims of the instant application as displayed in the right column and any differences are highlighted by underline and bold with an explanation of how the claims are considered to be coextensive in scope.





Claims of the 082 patent
Claims of the instant application
1. A system to dilute a sampled aerosol stream, the system comprising:







a recirculating primary dilution portion including an aerosol sample inlet to receive a sample of an aerosol stream;




a primary diluter device having a first inlet coupled pneumatically downstream from the aerosol sample inlet;














a flow diverter device coupled pneumatically downstream from the primary diluter device to split at least the sampled aerosol stream into a first portion of the sampled aerosol stream and a remaining portion of the sampled aerosol stream;









a flow-monitoring device coupled pneumatically downstream from the filter to receive the filtered remaining portion of the sampled aerosol stream; and

a pressure sensor and a temperature sensor to monitor a pressure and a temperature of the aerosol stream through of the flow-monitoring device, an outlet from the flow-monitoring device being coupled, on a 

passive aerosol diluter (the claim scope of the instant claim is considered to fall within the more generically recited “system to dilute a sampled aerosol” and therefore the claim scope is considered to be coextensive) to dilute a sampled aerosol stream, the system comprising:


an aerosol sample inlet to receive a sample of an aerosol stream (the claim scope is considered to fall within the scope of a dilution portion that is recited in the 082 patent as including an aerosol sample inlet that receives a sample of an aerosol stream)

a primary diluter device having a first inlet coupled pneumatically downstream from the aerosol sample inlet and a second inlet to accept a filtered portion of a portion of the (when considered with the last recited limitations in the 082 patent, the claim scope is considered to be identical because said patent also recites a second inlet comprising a recirculating dilution portion);

a flow diverter device coupled pneumatically downstream of the primary diluter device to split at least the sampled aerosol stream into a first portion of the sampled aerosol stream and a remaining portion of the sampled aerosol stream (the claim scope is considered identical); and


(the claim scope is considered to fall within that of the invention claimed in the 082 patent which also recites a primary diluter device with a second inlet as seen in the left hand column).

32. The passive aerosol diluter system of claim 1, further comprising a pressure sensor and a temperature sensor to monitor a pressure and a temperature of the aerosol stream upstream of the filter (the claim scope is considered to be identical).
12. A method of diluting a sampled aerosol stream, the method comprising:

receiving a sample of an aerosol stream at a primary diluter device;


















diverting a first portion of the aerosol stream to a filter to produce a filtered first portion of the aerosol stream;








directing the filtered first portion of the aerosol stream into a flow-monitoring device;

monitoring a temperature and a pressure of the filtered first portion of the aerosol stream in the flow-monitoring device; and

recombining the filtered first portion of the aerosol stream from an outlet of the flow-monitoring device with a new sample of an aerosol stream in the primary diluter device.



receiving a sample of an aerosol stream at a primary diluter, the primary diluter device having a first inlet coupled pneumatically downstream from an aerosol sample inlet (when considered with the other limitations recited later in the 082 patent which recites a filtered first portion of the aerosol stream from an outlet of a flow monitoring device, the claim scope is considered to be coextensive);

combining, in the primary diluter device, the filter portion with an additional sampled aerosol stream received from the aerosol sample inlet (because the filtered portion is combined in the 082 patent as well, the claim scope is considered to be coextensive);

splitting, with a flow diverter device, at least the sampled aerosol stream into a first portion of the sampled aerosol stream and a remaining portion of the sampled aerosol stream (the splitting recited in the instant application is considered to be coextensive in scope with the diverting recited in the 082 patent); and



filtering the remaining portion of the sampled aerosol stream and providing a filtered aerosol stream to the second inlet of the primary diluter device (the claim is considered coextensive with the 082 patent which recites a flow monitoring device which may be construed as thus being synonymous with a generically recited second inlet).




calculating an actual flowrate of the sampled aerosol stream;

calculating an actual flowrate of the first portion of the aerosol stream from the outlet of the flow-monitoring device; and
calculating a dilution ratio based on a ratio of the actual flowrate of the first portion of the aerosol stream from the outlet of the flow-monitoring device divided by the actual flowrate of the sampled aerosol stream.



calculating an actual flowrate of the filtered stream; 

calculating an actual flowrate of the first portion of the aerosol stream; and 

calculating a dilution ratio based on a ratio of the actual flowrate of the first portion of the aerosol stream and the actual flowrate of the filtered airstream (the claim scopes are considered to be coextensive).

38. The method of claim 37, wherein the calculations of actual flowrates are determined by thermodynamic properties of one or more gases comprising the aerosol stream based on the monitored temperature and the monitored pressure of the flow-monitoring device (the claim scopes are considered to be identical).
16. The method of claim 14, further comprising calculating running averages of the actual flowrates.
39. The method of claim 37, further comprising calculating running averages of the actual flowrates (the claim scopes are considered to be identical).

40. The method of claim 37, further comprising applying a smoothing function to the actual flowrates (the claim scopes are considered to be identical).
18. The method of claim 12, further comprising predetermining a time interval over which to update actual determinations of the actual flowrate of the first portion of the aerosol stream from the outlet of the flow-monitoring device.
41. The method of claim 37, further comprising predetermining a time interval over which to update actual determinations of the actual flowrate of the first portion of the aerosol stream from the outlet of the flow-monitoring device (the claim scopes are considered to be identical).
12. A method of diluting a sampled aerosol stream, the method comprising:
















receiving a sample of an aerosol stream at a primary diluter device;


















diverting a first portion of the aerosol stream to a filter to produce a filtered first portion of the aerosol stream;








directing the filtered first portion of the aerosol stream into a flow-monitoring device;

monitoring a temperature and a pressure of the filtered first portion of the aerosol stream in the flow-monitoring device; and

recombining the filtered first portion of the aerosol stream from an outlet of the flow-monitoring device with a new sample of an aerosol stream in the primary diluter device.

(although the claimed invention of the instant application is directed to a tangible computer-readable storage medium, the recited steps are coextensive as shown below and therefore a person of ordinary skill in the art would recognize that said steps could be carried out by such a storage medium or by other means without departing from the scope and spirit of the claim - accordingly, the claim scopes are considered to be synonymous): 

receiving a sample of an aerosol stream at a primary diluter, the primary diluter device having a first inlet coupled pneumatically downstream from an aerosol sample inlet and a second inlet to accept a filtered portion of a portion of the sampled aerosol stream (when considered with the other recitations related to a flow monitoring device which may be construed as having a second inlet, the claim scopes are considered to be coextensive); 









combining, in the primary diluter device, the filtered portion with an additional sampled aerosol stream received from the aerosol sample inlet; 







splitting, within a flow diverter device, at least the sampled aerosol stream into a first portion of the sampled aerosol stream and a remaining portion of the sampled aerosol stream; and 


(because each of the recitations of the instant claim and the 082 patent recite a filtered portion of an aerosol stream and because splitting is considered to be synonymous with diverting such a stream, the claim scopes are considered to be coextensive).


References Cited but not Relied Upon
	As to references cited but not relied upon: 
Otsuki et al. 2012/0174989 A1 discloses a method of measuring characteristics of a critical orifice type constant flow rate instrument applied to a dilution mechanism and appears pertinent to Applicant’s disclosure.

Allowable Subject Matter
Claims 21-30, 33, 35, 36, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claim 21: The prior art of record does not disclose or render obvious to the skilled artisan a secondary dilution-flow orifice and mixing portion including a tee to receive and split flow from the first portion of the sampled aerosol stream into a first fraction and a remaining second fraction and a mixing portion flow-monitoring device coupled pneumatically downstream of the tee to receive the first fraction of the sampled aerosol stream, when considered in combination with the other limitations as recited in the instant claim and parent claim 1.

As to claims 22 and 23: Each of said claims depends ultimately from claim 21 and accordingly each is indicated objected to at least by virtue of being dependent upon a claim indicated objected to for reasons indicated previously above.

As to claim 24: The prior art of record does not disclose or render obvious to the skilled artisan a primary diluter flow-monitoring device pneumatically coupled between the flow diverter device and the second inlet of the primary diluter device, when considered in combination with the other limitations as recited in the instant claim and parent claim 1.

As to claim 25-29: Each of said claims depends ultimately from claim 24 and accordingly each is indicated objected to at least by virtue of being dependent upon a claim indicated objected to for reasons indicated previously above.

claim 30: The prior art of record does not disclose or render obvious to the skilled artisan a mixing chamber within the primary diluter device, when considered in combination with the other limitations as recited in the instant claim and parent claim 1.

As to claim 33: The prior art of record does not disclose or render obvious to the skilled artisan a catalytic stripper coupled pneumatically downstream of the flow diverter device to receive the first portion of the sampled aerosol stream, when considered in combination with the other limitations as recited in the instant claim and parent claim 1.

As to claims 35: The prior art of record does not disclose or render obvious to the skilled artisan a method comprising a secondary dilution-flow orifice and mixing portion including a tee to receive and split flow from the first portion of the sampled aerosol stream into a first fraction and a remaining second fraction and a mixing portion flow-monitoring device coupled pneumatically downstream of the tee to receive the first fraction of the sampled aerosol stream, when considered in combination with the other limitations as recited in the instant claim and parent claim 34.

As to claim 36: The claim depends directly from claim 35 and accordingly is indicated objected to at least by virtue of being dependent upon a claim indicated objected to for reasons indicated previously above.

claim 43: The prior art of record does not disclose or render obvious to the skilled artisan a computer-readable storage medium comprising a secondary dilution-flow orifice and mixing portion including a tee to receive and split flow from the first portion of the sampled aerosol stream into a first fraction and a remaining second fraction and a mixing portion flow-monitoring device coupled pneumatically downstream of the tee to receive the first fraction of the sampled aerosol stream, when considered in combination with the other limitations as recited in the instant claim and parent claim 42.

Reasons for Allowance
Claim 44 is allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 44: The prior art of record does not disclose or render obvious to the skilled artisan a passive aerosol diluter system comprising a primary diluter device having a first inlet couple pneumatically downstream from the aerosol sample inlet and a second inlet to accept a filtered portion of a portion of the sampled aerosol stream, a secondary dilution-flow orifice and mixing portion coupled pneumatically downstream from the flow diverter device to receive the first portion of the sampled aerosol stream the aerosol sample inlet, the secondary dilution-flow orifice and mixing portion including a tee to receive and split flow from the first portion of the sampled aerosol stream into a first fraction and a remaining second fraction, when considered in combination with the other limitations recited in the instant claim.
In particular, Owen US PG-PUB 2009/0044599 A1 (hereafter Owen), considered to be the closest available prior art, may be considered to disclose the features of an aerosol sample .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856           


/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856